        Case 1:17-cv-01600-SES Document 38 Filed 10/03/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRANDON SMITH, et al.,                     :     CASE NO. 1:17-CV-01600
                                           :
                       Plaintiffs          :
                                           :
                v.                         :     (Chief Magistrate Judge Schwab)
                                           :
BELL-MARK TECHNOLOGIES                     :
CORPORATION,                               :
                                           :
                       Defendant           :
                                       ORDER
                                    October 3, 2019



      Following several conferences with the parties after which the parties

narrowed the proposed release and confidentiality provisions and provided more

information as to the requested attorneys’ fees, and finding that the Putative

Collective Action Members are sufficiently similarly situated for this case to be

certified as a collective action under the Fair Labor Standards Act, that the

settlement is a product of contested litigation as to a bona fide dispute between the

parties, that the settlement reflects a fair and reasonable resolution of that dispute,

and that the requested attorneys’ fees are fair and reasonable, IT IS ORDERED that

the Plaintiffs’ Unopposed Motion to Approve Collective Action Settlement and

Attorneys’ Fees (doc. 37) is GRANTED. IT IS FURTHER ORDERED that the
        Case 1:17-cv-01600-SES Document 38 Filed 10/03/19 Page 2 of 2




parties shall proceed in accordance with the Amended Stipulation of Settlement.

The Clerk of Court shall mark this case closed.



                                         S/Susan E. Schwab
                                         Susan E. Schwab
                                         Chief United States Magistrate Judge




                                         2
